Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Appellant’s arguments on pgs. 10-12 of the Appeal Brief filed 10/19/21 have been found persuasive.  It has been agreed that Jones, as modified, fails to teach or suggest the combination of the limitations wherein the seal defines a fluid pressure chamber and has a rest position and ending position within the cylinder defining a stroke of the piston and wherein the plurality of ports are disposed within the stroke of the piston at different positions along the cylinder axis whereby the seal sealingly engages the plurality of ports within the stroke (claim 1) as well as wherein a sealing portion of the seal has a home position and ending positon within the cylinder defining a stroke of the piston and wherein the plurality of ports are disposed within the stroke of the piston at different distances from the first cylinder end along the cylinder axis (claim 16).  Accordingly, the rejections of independent claims 1 and 16 have been withdrawn.  Independent claims 1 and 16 and their respective dependent claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

mmb

/MELODY M BURCH/Primary Examiner, Art Unit 3657